Title: From James Madison to Thomas Jefferson, 20 April 1807
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington Apl. 20. 1807

Inclosed are a Letter from Consul Harris, another from the Consul at St. Iago de Cuba, and an answer from Genl. Smith to my inquiry, as to the operation of the Colonial art: of the Treaty of Decr. 31.  Harris writes more like a Russian than an American; and forgetting that he is but a Consul, takes the tone of a Minister Plenipo: or rather goes beyond it, in his answer to the communication of the Russian Minister of F. Affairs.  The letter from Maurice suggests anew the value and the vacancy of a Consular Agency at Santo Domingo.  It gives a favorable acct. of the disposition of the Spanish Authorities in Cuba.  I hope Turreau’s letter to Ferrand will be a remedy to the abuse in that quarter, of the Decree of Novr. 21.
The developments of Genl. Smith are precisely such as a critical attention to the scope of the 11 Art: had led me to anticipate.  The shape to be given to the instructions to our Comissrs. becomes more & more perplexing.  I begin to suspect that it may eventually be necessary to limit the Treaty to the subject of impressments, leaving the Colonial trade with other objects to their own courses, and to the influence which the reserved power over our imports, may have on that course.  In practice, the colonial trade & every thing else would probably be more favored, than they are by the articles forwarded, or would be by any remodifications to be expected.  The case of impressments is more urgent.  Something seems essential to be done, nor is any thing likely to be done without carrying fresh matter into the negociation.  I am preparing the overture to disuse British Seamen, in the form of an Ultimatum, graduated from an exception of those who have been two years in our navigation, to no exception at all, other than of such as have been naturalized.  I shall take however no final step till your determination arrives.  Yrs. with the highest respect & attachment

James Madison

